331 F.2d 307
Laura A. McCLELLAN, Appellant,v.R. L. PHINNEY, District Director of Internal Revenue, et al., Appellees.
No. 21218.
United States Court of Appeals Fifth Circuit.
May 13, 1964.
Rehearing Denied July 30, 1964.

Appeal from United States District Court for the Western District of Texas; Ben H. Rice, Jr., Judge.
William F. Billings, Fanning, Billings, Harper, Pierce & Gilley, Dallas, Tex., for appellant.
Lawrence R. Schneider, Alan S. Rosenthal, Attys., Dept. of Justice, Washington, D. C., William O. Murray, Jr., First Asst. U. S. Atty., San Antonio, Tex., John W. Douglas, Asst. Atty. Gen., Ernest Morgan, U. S. Atty., Dept. of Justice, Washington, D. C., for appellees.
Before HUTCHESON, PRETTYMAN* and JONES, Circuit Judges.
PER CURIAM.


1
Laura A. McClellan was removed from her position in the Internal Revenue Service as an officer-intern. She brought this suit in the District Court attacking her removal as illegal and seeking reinstatement with back pay. The court found that the removal was "in accordance with the applicable law and regulations, and that all applicable procedural requirements were met in effecting her discharge." She had availed herself of all applicable administrative procedures for review in the agency and before the Civil Service Commission.


2
We find no error. Hargett v. Summerfield, 100 U.S.App.D.C. 85, 243 F.2d 29 (1957), cert. denied 353 U.S. 970, 77 S. Ct. 1060, 1 L. Ed. 2d 1137; Williams v. Cravens, 93 U.S.App.D.C. 380, 210 F.2d 874 (1954), cert. denied Williams v. Robbins, 348 U.S. 819, 75 S. Ct. 30, 99 L. Ed. 646; Powell v. Brannan, 91 U.S. App.D.C. 16, 196 F.2d 871 (1952)


3
Affirmed.



Notes:


*
 Senior Circuit Judge of the District of Columbia Circuit, sitting by designation